DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the IDS filed 5/4/2021.
Election/Restrictions
Applicant’s election of Group I claims 1-9 in the reply filed on 4/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 7/8/2020 and 5/4/2021 have been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al., US PGPUb 2011/0220268 A1 in view of Kobayashi et al., US Patent 6,064,484.
	a.	Regarding claim 1, Nishio et al., shows a Micro device optical inspection and repairing equipment, comprising: a carrying stage; an optical inspection module (2 cameras in DFD-651), arranged corresponding to the carrying stage so as to capture image information and obtain a position coordinate from the image information ([0291]-[0296] i.e. [0291] Each sample for dicing obtained in the dicing tape sticking step was subjected to dicing under the following conditions to transform the sample into a chip form, thereby obtaining a work piece with chips. 
Dicing Conditions 
[0292] Apparatus: trade name "DFD-651" manufactured by Disco Corp. 
[0293] Dicing blade: NBC-ZH2050-27HEEE manufactured by Disco Corp. 
[0294] Dicing speed: 80 mm/sec 

[0296] Blade height: 50 .mu.m; This dicing apparatus includes 2 cameras and a microscope);
 and at least one adhesion device, comprising: a main body; and an adhesive portion, connected to the main body, wherein the adhesion device can move to a target position of the carrying stage according to the position coordinate ([0307] i.e. the tape for peeling was stuck on the surface of the surface protection tape using a hand roller); and the main body is adapted to drive the adhesive portion to move to the target position along a moving axis (Fig. 1 and [0307] above).

    PNG
    media_image1.png
    994
    640
    media_image1.png
    Greyscale


Kobayashi et al., teaches a pattern inspection method and system including an optical inspection module, arranged corresponding to the carrying stage so as to capture image information and obtain a position coordinate from the image information (Abstract, Column 5, lines 14-Column 6, line 65)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further used the imaging setup as in Kobayahi et al., in the general apparatus of Nishio et al., with the motivation that the imaging system can be used to verify the operation on the substrate/device.  Column 5, lines 35-58).  The combination can be met with a reasonable expectation for success since the apparatuses are used to manufacture semicondcutors.

b.	Regarding claim 2 Nishio et al., shows the micro device optical inspection and repairing equipment according to claim 1, wherein the optical inspection module comprises: an image capturing element, capturing the image information; and an image processing device, coupled to the image capturing element and used to analyze the image information to obtain the position coordinate (DFD-651 with 2 cameras and a microscope)
DFD-651 Specifications
DOWNLOAD THE SPECIFICATION SHEET
Features
Fully Automatic Dicing Saw
Dual 1000W Synchro Spindle
Macro/Micro Automatic Alignment
High Pressure Spinner Cleaning Unit
Non Contact Setup
Broken Blade Detector
Motorized 360° Theta
12" Monitor with Camera
Includes
8" Universal Chuck Table
Blade Tools
Manuals

c.	Regarding claim 3 Nishio et al., shows the micro device optical inspection and repairing equipment according to claim 2, further comprising at least one moving mechanism, wherein the image capturing element and the adhesion device are arranged on the moving mechanism; and the moving mechanism is adapted to drive the image capturing element and the adhesion device to move relative to the carrying stage (DFD-651 and Fig. 1)
DFD-651 Specifications
DOWNLOAD THE SPECIFICATION SHEET
Features
Fully Automatic Dicing Saw
Dual 1000W Synchro Spindle
Macro/Micro Automatic Alignment
High Pressure Spinner Cleaning Unit
Non Contact Setup
Broken Blade Detector
Motorized 360° Theta
12" Monitor with Camera
Includes
8" Universal Chuck Table
Blade Tools
Manuals

    PNG
    media_image1.png
    994
    640
    media_image1.png
    Greyscale

d.	Regarding claim 4 Nishio et al., shows the micro device optical inspection and repairing equipment according to claim 3, further comprising a carrier and a plurality of adhesion devices arranged on the carrier, wherein the carrier is arranged on the moving mechanism (DFD specs below and Fig. 1)
DFD-651 Specifications
DOWNLOAD THE SPECIFICATION SHEET
Features
Fully Automatic Dicing Saw
Dual 1000W Synchro Spindle
Macro/Micro Automatic Alignment
High Pressure Spinner Cleaning Unit
Non Contact Setup
Broken Blade Detector
Motorized 360° Theta
12" Monitor with Camera
Includes
8" Universal Chuck Table
Blade Tools
Manuals

    PNG
    media_image1.png
    994
    640
    media_image1.png
    Greyscale


e.	Regarding claim 5 Nishio et al., shows the micro device optical inspection and repairing equipment according to claim 2, wherein the image capturing element comprises: a lens module; and an image sensor, coupled to the image processing device, wherein the lens module is located between the carrying stage and the image sensor ([292] Apparatus: DFD-651 uses 2 cameras and a single lens microscope).
DFD-651 Specifications
DOWNLOAD THE SPECIFICATION SHEET
Features
Fully Automatic Dicing Saw
Dual 1000W Synchro Spindle
Macro/Micro Automatic Alignment
High Pressure Spinner Cleaning Unit
Non Contact Setup
Broken Blade Detector
Motorized 360° Theta
12" Monitor with Camera
Includes
8" Universal Chuck Table
Blade Tools
Manuals

f.	Regarding claim 6 Nishio et al., shows the micro device optical inspection and repairing equipment according to claim 1, wherein the optical inspection module comprises a thickness detector for measuring height information of the target position of the carrying stage ([0292] Apparatus: DFD-651 uses 2 cameras and a single lens microscope).

g.	Regarding claim 7 Nishio et al., shows the micro device optical inspection and repairing equipment according to claim 1, wherein the adhesion device further comprises a cushion layer connected to the main body, and a Young's modulus of the cushion layer is less than a Young's modulus of the adhesive portion [0146] and [0226].
([0146] The product of the Young's modulus and the thickness (Young's modulus.times.thickness) of the rigid film layer 32 is preferably 3.0.times.10.sup.5 N/m or less (for example, from 1.0.times.10.sup.2 to 3.0.times.10.sup.5 N/m), more preferably 2.8.times.10.sup.5 N/m or less (for example, from 1.0.times.10.sup.3 to 2.8.times.10.sup.5 N/m), at the temperature on peeling (for example, 80.degree. C.). When the 
Regarding claim 8 Nishio et al., shows the micro device optical inspection and repairing equipment according to claim 7, wherein the cushion layer is connected between the adhesive portion and the main body (Fig. 7; 

    PNG
    media_image2.png
    448
    614
    media_image2.png
    Greyscale
)
i.	Regarding claim 9 Nishio et al., shows the micro device optical inspection and repairing equipment according to claim 1, wherein a material of the adhesive portion comprises a silica gel- based material or an acryl-based material. ([0152] Examples of the acrylic pressure-sensitive adhesive include an acrylic pressure-sensitive adhesive using, as the base polymer, an acrylic polymer, for example, a homo- or co-polymer of an alkyl (meth)acrylate, such as C.sub.1-C.sub.20 alkyl (meth)acrylate, e.g., methyl (meth)acrylate, ethyl (meth)acrylate, butyl (meth)acrylate, 2-ethylhexyl (meth)acrylate, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812